WOLLHEIM, J.,
dissenting.
The majority holds that probable cause existed that youth had committed an act of “hindering prosecution” of a person who, by reason of his age, could not be prosecuted. I conclude that it is not possible to hinder the prosecution of a person who cannot be prosecuted due to his age because, as a matter of law, such a person has not committed a crime. The majority’s holding is not consistent with Oregon law. The relevant statutes and case law support the conclusion that, as a matter of law, juveniles who are not eligible for waiver into adult court cannot commit crimes but, rather, commit delinquent acts. I would hold that the juvenile court erred in holding that there was probable cause to take youth into custody for hindering the “prosecution” of another youth based on conduct for which the other youth could not be tried in an adult criminal court. Accordingly, I respectfully dissent.
*83The majority contends that, although in some instances juveniles may not be held criminally responsible for their conduct, the conduct itself may still be considered “criminal” and, therefore, as a matter of law, juveniles are capable of committing “crimes.” However, our holding in State v. Thompson, 166 Or App 370, 998 P2d 762, rev den, 331 Or 192, 18 P3d 1099 (2000), is fundamentally at odds with the majority’s conclusion. In Thompson, we reversed a conviction for aggravated murder that had been based on a charge that the defendant had arranged the murder of a witness in a juvenile delinquency proceeding. The aggravated murder statute, ORS 163.095, authorized.a charge for aggravated murder based on murder of a “witness in a criminal proceeding.” Id. at 372 (emphasis added). We held, based on the structure and content of the juvenile code as well as the rationale of State ex rel Juv. Dept. v. Reynolds, 317 Or 560, 857 P2d 560 (1993), that a juvenile delinquency proceeding is not a “criminal proceeding.” In Thompson, we noted that a criminal proceeding was a proceeding that occurred in connection with a “criminal action,” which was defined as an action in which a person was “ ‘tried for the commission of an offense.’ ” Thompson, 166 Or App at 378 (quoting ORS 131.005(6) (1977), amended by Or Laws 1997, ch 801, § 101). “Offense” was defined as “conduct for which a sentence to a term of imprisonment or to a fine is provided by any law * * *,” Thompson, 166 Or App at 378 (emphasis in original, internal citations and quotation marks omitted), and further defined as “a crime or a violation or an infraction,” id. (internal citations and quotation marks omitted). We stated that “an ‘offense’ is not defined as conduct alone, but conduct that also carries a sentence.” Id. at 378-79 (first emphasis added; second emphasis in original).
The majority asserts:
“If anything, our analysis in Thompson supports the distinction we rely on in this case between criminal conduct and criminal responsibility for that conduct. We determined in Thompson that the meaning of ‘criminal proceeding’ depended not on the person’s conduct, but on whether the adjudication for that conduct could result in the imposition of a criminal sentence. 166 Or App at 378-79 (rejecting the state’s argument in part because ‘it focuses only on *84the conduct involved, not whether the adjudication for the conduct could ‘result in the imposition of sentences’ (emphasis in original)). Implicit in our analysis was our acknowledgment that a youth offender’s conduct itself is criminal, which is the important point in this case.”
192 Or App at 70 n 10.
With respect, the majority’s assessment of our analysis in Thompson is misleading. Thompson made no distinction between conduct and criminal responsibility for that conduct (or “sentences”). Rather, in Thompson, we found that “conduct” is necessarily linked to its appropriate punishment. Therefore, the majority’s argument that, implicit in Thompson is the acknowledgment that a youth offender’s conduct is criminal, is incorrect. In Thompson, we explained:
“In its strongest contextual argument, the state contends that, since juvenile adjudications occur for conduct that, if the person was an adult, would be a crime, juvenile adjudications are offenses in the context of a criminal action or criminal proceeding. See former ORS 419.476 (a). We find that rationale fundamentally flawed because the state’s argument focuses only on the conduct involved. However, an ‘offense’ is not defined as conduct alone but conduct that also carries a sentence. Juvenile adjudications do not result in the imposition of sentences. See [State v.] Trice, 146 Or App [15,] 20-21 [, 933 P2d 345, rev den, 325 Or 280 (1997)] (juvenile disposition is not a ‘sentence’ for purposes of ORS 137.123); ORS 419.505 (1977) (court shall order ‘disposition’ of the case); ORS 419.507 (1977) (upon finding child within jurisdiction of the juvenile court, disposition can include placement of child on probation with conditions for restitution and placement of child in legal custody of Children’s Services Division). By definition, juvenile conduct that results in juvenile adjudication cannot be an ‘offense’ as used in the criminal code.
“That distinction is amplified by the juvenile code that provides context directly contrary to the state’s argument. Former ORS 419.543 explicitly stated that an ‘adjudication by a juvenile court that a child is within its jurisdiction is not a conviction of a crime or offense.’ Thus, the legislature was advised, when it enacted [the relevant aggravated murder statute], that juvenile proceedings did not concern *85crimes or offenses as those terms are considered in the criminal code.”
166 Or App at 378-79 (emphasis in original; footnote omitted).
In Reynolds, the court concluded that a juvenile delinquency proceeding was not a criminal prosecution for purposes of the Oregon Constitution and, thus, that a youth being adjudicated in such a proceeding was not entitled to a trial by jury. The court determined that Oregon’s juvenile delinquency system had, since its inception, been focused on the rehabilitation of delinquent youth rather than on punishment. Reynolds, 317 Or at 568. The court concluded:
“[I]n the jurisdictional phase of a delinquency proceeding under ORS 419.476(1)(a), the issue is not whether the child should be punished for his or her conduct but, rather, whether the statutory grounds for jurisdiction have been established and, if so, what disposition is in the child’s best interests. Juvenile courts are concerned with rehabilitation, not punishment. If the state wishes to prosecute a child criminally, it must do so by transferring the child to an adult criminal court.”
Id. at 574 (emphasis added). The majority here, in a manner irreconcilable with the holding in Reynolds, concludes that, although the state could not prosecute Fowler criminally (he was not eligible for waiver into an adult criminal court), youth nonetheless hindered Fowler’s prosecution.
Unless the Supreme Court was incorrect in Reynolds and we were incorrect in Thompson, the majority’s conclusion here is not supportable. Thompson makes no distinction between criminal conduct and criminal responsibility for conduct. To the contrary, in that case, we defined conduct as criminal if that conduct carried with it criminal responsibility, e.g., a sentence. Thompson, 166 Or App at 378.
The majority cites ORS 419C.005(1) in support of its distinction between criminal conduct and criminal responsibility. The majority argues that the Supreme Court’s holding in Reynolds and our holding in Thompson are “beside the point. The question here is whether application of the hindering prosecution statute depends on the conduct of a person *86aided or on that person’s criminal responsibility.” 192 Or App at 70. However, our analysis in Thompson that conduct and punishment for that conduct are inextricably linked informs the fact-specific issue in this case: whether probable cause existed that youth had committed an act of “hindering prosecution” of a person who, by reason of his age, could not be prosecuted. The way that the majority frames the issue in this case is incorrect in light of Thompson because, in framing the issue, the majority assumes too much — namely, that conduct and responsibility are separate issues to be considered.
ORS 419C.005(1) provides, in part, that
“the juvenile court has exclusive original jurisdiction in any case involving a person who is under 18 years of age and who has committed an act which is a violation, or which if done by an adult would constitute a violation, of a law or ordinance of the United States or a state, county or city.”
(Emphasis added.) The majority argues that ORS 419C.005(1) “recognizes jurisdiction over two kinds of acts committed by persons under 18: (1) acts that are violations of law; and (2) acts that would be violations if committed by an adult.” 192 Or App at 64 (emphasis in original). However, the majority’s argument relies on the assumption that the word “violation” in ORS 419C.005(1) means, exclusively, “crime.” I find it significant that the word “act” rather than the word “crime” is used in ORS 419C.005. Contrary to the majority’s argument, there is no evidence that the term “violation” in ORS 419C.005(1) is synonymous with the term “crime.”
ORS 161.515 provides, in part, that “[a] crime is an offense” and ORS 161.505 provides, in part, that “[a]n offense is either a crime * * * or a violation, as described in ORS 153.008.” (Emphasis added.) ORS 153.008 provides, in part:
“(1) * * * an offense is a violation if any of the following apply:
«Hi * * * *
“(b) The statute prescribing the penalty for the offense provides that the offense is punishable by a fine but does not provide that the offense is punishable by a term of imprisonment. The statute may provide for punishment in *87addition to a fine as long as the punishment does not include a term of imprisonment.”
Therefore, the term “violation” has a broader meaning than the majority ascribes to it, given that “violation” also applies to civil penalties.
Furthermore, this case requires interpretation of a criminal statute, ORS 162.325, which contains the term “crime punishable as a felony.” Nothing in the juvenile code, including ORS 419C.005(1), indicates that youths commit “crimes,” much less crimes punishable as felonies.
Turning to the facts in this case, the police sought Fowler because a petition had been filed in juvenile court charging Fowler with an act that, if committed by an adult, would constitute second-degree escape. The juvenile proceeding concerning Fowler was neither a “criminal prosecution” nor a “criminal proceeding.” See Reynolds, 317 Or at 574; Thompson, 166 Or App at 382. Moreover, Fowler could not have been waived into adult court for prosecution for second-degree escape. See ORS 419C.352; ORS 419C.349; ORS 419C.361. It follows from Thompson that Fowler could not have committed a “crime punishable as a felony” because he could not have been either prosecuted in a “criminal prosecution” or punished; he could only be adjudicated for his conduct in a juvenile proceeding. Therefore, the majority’s argument, that ORS 4190.005(1) does not depend on the aided person’s criminal responsibility, 192 Or App at 70, is incorrect, given that conduct is tied to responsibility.
The majority summarily dismisses the reasoning underlying all of those cases and concludes that a person commits a “crime” by engaging in conduct of a particular nature. According to the majority, the commission of a crime does not depend on who engages in the conduct or whether that person is or can be held criminally responsible for the conduct. However, in Thompson, we specifically held that juvenile delinquency proceedings were not “criminal prosecutions” and that “matters considered within such adjudications cannot fairly be considered criminal.” Thompson, 166 Or App at 382 (emphasis added).
*88I would therefore hold that the statutory definition of the word “crime” in the criminal code applies to ORS 162.325(1), which provides that “[a] person commits the crime of hindering prosecution if, with intent to hinder the apprehension, prosecution, conviction or punishment of a person who has committed a crime punishable as a felony,” that person takes certain steps to cause such hindrance. (Emphasis added.) Thus, in order to conclude that the officer had probable cause to believe that youth had violated the statute, it would need to be established that Fowler — the person whose apprehension youth allegedly hindered — had “committed a crime punishable as a felony.” There simply is no logical way to arrive at a conclusion that Fowler committed a felony. Under the statutory definition of the word “crime” in ORS 161.515 and our interpretation of the word “crime” in Thompson, there is no distinction between conduct and criminal responsibility.
A crime is “an offense for which a sentence of imprisonment is authorized.” ORS 161.515. A felony is a crime for which a person “may be sentenced to a maximum term of imprisonment of more than one year.” ORS 161.525. Fowler could not have received a felony sentence of imprisonment, or, in fact, any sentence of imprisonment, for the conduct for which the police sought to apprehend him. Thus, he did not commit a crime. ORS 161.515; see Trice, 146 Or App at 20-21 (a disposition that a child is within the jurisdiction of the juvenile court following a juvenile adjudication is not a sentence). Yet to find that probable cause existed that youth hindered prosecution, the majority must conclude that Fowler’s conduct constituted a “crime punishable as a felony.” ORS 162.325(1). That conclusion simply is not reconcilable with the statutes or with the case law interpreting those statutes.
I respectfully dissent.
Edmonds, J., joins in this dissent.